Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Due to the complex nature of the claims, no request for an oral election is being made.  Please see MPEP 812.01.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 3-5, 7-9 and 11-15 are drawn to a pharmaceutical composition comprising:  (a) an anti-anaphylactic agent, (b) a reversible catechol-O-methyl transferase (COMT) inhibitor or the pharmaceutically acceptable salts of prodrugs thereof and is suitable for intranasal administration, classified in A61K 31/137, 31/277, 31/417 and A61K 9/0043.
II. Claims 2-15 are drawn to a pharmaceutical composition comprising:  (a) an anti-anaphylactic agent, (b) a reversible catechol-O-methyl transferase (COMT) inhibitor, and/or (c) a vasodilator or the pharmaceutically acceptable salts of prodrugs thereof and is suitable for intranasal administration, classified in A61K 31/137, 31/277, 31/417 and A61K 9/0043.
III. Claims 16 and 17 are drawn to a pharmaceutical product comprising a device for intranasal administration dispensing a pharmaceutical dose comprising epinephrine, entacapone and/or phentolamine or pharmaceutically acceptable salts or prodrugs thereof, classified in A61K 31/137, 31/277 and A61K 9/0043.
IV. Claims 18 and 19 are drawn to a method of treating anaphylaxis or bronchospasm or cardiac arrest in a subject comprising the intranasal administration of a pharmaceutical composition comprising, classified in A61K 31/137, 31/277, 31/417.
. Claim 20 is drawn to a to a method of treating anaphylaxis or bronchospasm or cardiac arrest in a subject comprising the intranasal administration of a pharmaceutical composition comprising (a) an anti-anaphylactic agent, (b) a reversible catechol-O-methyl transferase (COMT) inhibitor or the pharmaceutically acceptable salts of prodrugs thereof, classified in A61K 31/137, 31/277, 31/417 and A61K 9/0043.
VI. Claim 20 is drawn to (a) an anti-anaphylactic agent, (b) a reversible catechol-O-methyl transferase (COMT) inhibitor, and/or (c) a vasodilator or the pharmaceutically acceptable salts of prodrugs thereof, classified in A61K 31/137, 31/277, 31/417 and A61K 9/0043.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
Inventions VI and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using that product.
The six inventions have separate statuses in the art as shown by their different and separate subject matter for inventive effort.  Further, a reference, which anticipates any one of the above inventions, would neither anticipate nor make obvious of the other inventions.  Each such invention is capable of supporting is own patent.  For these reasons, the restriction requirement is proper.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587. The examiner can normally be reached M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629